Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 20, 2015

                                       No. 04-14-00874-CV

                           Juan Alberto CASTILLO and Ana L. Perez,
                                          Appellants

                                                 v.

                                        COMPASS BANK,
                                           Appellee

                    From the County Court at Law No 2, Webb County, Texas
                             Trial Court No. 2014-CVD-000024-L2
                            Honorable Jesus Garza, Judge Presiding


                                          ORDER
        On September 23, 2014, appellants Juan Alberto Castillo and Ana L. Perez filed separate
notices of appeal from the trial court’s August 27, 2014 judgment. On December 15, 2014,
appellants filed separate affidavits of indigency in this court. It appears appellants did not file
their affidavits in the trial court.

        A party who cannot pay the costs of an appeal must file an affidavit of indigence “in the
trial court with or before the notice of appeal.” TEX. R. APP. P. 20.1(c)(1). Appellants’ affidavits
were therefore due in the trial court on September 23, 2014, the date their notices of appeal were
filed, or motions for extension of time to file the affidavits were due in this court fifteen days
later, on October 8, 2014. See TEX. R. APP. P. 20.1(c)(1), (3).

        We construe the affidavits filed in this court as motions for extension of time to file the
affidavits in the trial court. Although the affidavits were filed outside the fifteen-day deadline set
forth in Rule 20.1(3), an untimely affidavit of indigence can be “adequate to fulfill the
fundamental purpose of Rule 20.1.” Higgins v. Randall County Sheriff’s Office, 257 S.W.3d 684
(Tex. 2008). Accordingly, we GRANT the motions to extend time to file the affidavits of
inability to pay costs.

         We ORDER the clerk of this court to send copies of the affidavits and this order to the
district clerk, the court reporter, and all parties. See TEX. R. APP. P. 20.1(d)(2).

       We further ORDER the deadline for filing a contest to the affidavits of indigence is
January 30, 2015. Any contest must be filed in this court. See TEX. R. APP. P. 20.1(e)(1). If
no contest is filed, appellants will be considered indigent for purposes of appeal.



                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of January, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court